Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims 
Claims 21-40 are pending.
Claims 21-40 are rejected.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21,22,25,26,27,28,30,31,32,35,36,37, 40 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 21,23,22,26, 24,28,30, 31,33,32,21,34, 40, of co-pending Application No. 17835067 and in view of Novlan (US-PG-PUB 2016/0227428 A1).	
Applicant have amended on August 29, 2022 to replace “subframe” with “uplink time interval “and support for the amendment is in [0032]. Looking at the specification of co-pending application 17835067, subframe is also define as uplink time interval, therefore subframe of the co-pending application is equivalent to uplink time interval.

Instant application 17838550 claim 21
Co-pending application 17835067 claim 21
A method comprising: 

A method comprising
sending, by a base station to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell, the configuration parameters comprising one or more channel state information (CSI) parameters;

transmitting, by a base station to a wireless device, 
sending, by the base station to the wireless device, a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink time interval of the LAA cell, the DCI comprising a first field, a second field, and one or more third fields; 

a downlink control information (DCI), for an uplink multi-subframe grant (MSFG), scheduling physical uplink shared channel (PUSCH) resources in a plurality of consecutive PUSCH subframes,
the DCI comprising a first field and a second field;
determining, by the base station, a position of a the first time interval, in the one or more consecutive uplink time intervals employing the first field;
determining a position, indicated by the first field, wherein the first PUSCH subframe is among the plurality of consecutive PUSCH subframes; 
receiving, by the base station and in the first time interval, one or more CSI fields of the LAA cell when: 

of a first PUSCH subframe in which to receive one or more channel state information (CSI) fields, and receiving, from the wireless device in the first PUSCH subframe, the one or more CSI fields in response
the second field is set to trigger a CSI report;
to the second field triggering a CSI report.
the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.




Co-pending application 17835067 claim 21 does not teach sending, by a base station to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell, the configuration parameters comprising one or more channel state information (CSI) parameters;
 of the LAA cell, one or more third fields; the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.
However, Novlan from a similar field of endeavor teaches sending, by a base station to a wireless device (Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell(Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), the configuration parameters comprising one or more channel state information (CSI) parameters(Novlan [0122] RRC having csi request field i.e. parameter of CSI);
  of the LAA cell (Novlan [0034] LAA cell), one or more third fields (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field) the wireless device is allowed to transmit in first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field which can be used for triggering cca i.e. lbt table 2 can take up to 4 value 00,01,10,11 and cca measurement being reported periodically during a LBT procedure).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Novlan and the teaching of co-pending application 17835967 to use field of the DCI to trigger reporting and LBT. Because Novlan teaches a method of efficient and effective coexistence between multiple RAT thus providing efficient spectrum utilization (Novlan [0003]).

Instant application 17838550 claim 22
Co-pending application 17835067 claim 23
wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.

wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.



Instant application 17838550 claim 25
Co-pending application 17835067 claim 22
wherein the DCI indicates the number of the one or more consecutive uplink time intervals
wherein the DCI indicates the number of the one or more consecutive PUSCH subframes.


Instant application 17838550 claim 26
Co-pending application 17835067 claim 26
wherein at least one of the one or more third fields indicates one or more LBT procedure configuration parameters.
wherein the third field indicates one or more parameters for the LBT procedure, which are used in the LBT procedure to determine a duration of time that a channel is sensed to be idle before transmitting.


Instant application 17838550 claim 27
Co-pending application 17835067 claim 24
wherein the CSI fields comprise a channel quality index (CQ), a precoding matrix indicator (PMI) and a rank indicator (RI).
wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.


Instant application 17838550 claim 28
Co-pending application 17835067 claim 28
wherein the configuration parameters indicate a time interval pattern configuration for performing measurements in one or more second time intervals.
wherein the configuration parameters indicate a subframe pattern configuration for performing measurements in one or more second subframes.





Instant application 17838550 claim 30
Co-pending application 17835067 claim 30
wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.
wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.





Instant application 17838550 claim 31
Co-pending application 17835067 claim 31
A base station comprising:
A base station comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to perform operations comprising:
send, to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters configuration parameters for a licensed assisted access (LAA) cell,

the configuration parameters comprising one or more channel state information (CSI) parameters;

send, to the wireless device, a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink time intervals of the LAA cell,
sending, by a base station to a wireless device, a downlink control information (DCI), for an uplink multi-subframe grant (MSFG), scheduling physical uplink shared channel (PUSCH) resources in a plurality of consecutive PUSCH subframes,
the DCI comprising a first field, a second field, and one or more third fields;
the DCI comprising a first field and a second field;
determine a position of a first time interval, in the one or more consecutive uplink time intervals employing the first field;
determining, by the base station and based on the first field, a position of a first PUSCH subframe in which to receive one or more channel state information (CSI) fields, wherein the first PUSCH subframe is among the plurality of consecutive PUSCH subframes;
and receive, in the first time interval,, one or more CSI fields of the LAA cell when: the second field is set to trigger a CSI report;
and receiving, from the wireless device in the first PUSCH subframe, the one or more CSI fields in response to the second field triggering a CSI report.
the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.



Co-pending application 17835067 claim 31 does not teach sending, by a base station to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell, the configuration parameters comprising one or more channel state information (CSI) parameters;
 of the LAA cell, one or more third fields; the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.
However, Novlan from a similar field of endeavor teaches sending, by a base station to a wireless device (Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell(Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), the configuration parameters comprising one or more channel state information (CSI) parameters(Novlan [0122] RRC having csi request field i.e. parameter of CSI);
  of the LAA cell (Novlan [0034] LAA cell), one or more third fields (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field) the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field which can be used for triggering cca i.e. lbt table 2 can take up to 4 value 00,01,10,11 and cca measurement being reported periodically during a LBT procedure).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Novlan and the teaching of co-pending application 17835967 to use field of the DCI to trigger reporting and LBT. Because Novlan teaches a method of efficient and effective coexistence between multiple RAT thus providing efficient spectrum utilization (Novlan [0003]).

Instant application 17838550 claim 32
Co-pending application 17835067 claim 33
wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.

wherein the one or more CSI fields are associated with one or more CSI processes identified based, at least in part, on the second field.



Instant application 17838550 claim 35
Co-pending application 17835067 claim 32
wherein the DCI indicates the number of the one or more consecutive uplink time intervals.
wherein the DCI indicates the number of the one or more consecutive PUSCH subframes.


Instant application 17838550 claim 36
Co-pending application 17835067 claim 21
A method comprising:
A method comprising:
receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell,
transmitting, by a base station to a wireless device,

the configuration parameters comprising one or more channel state information (CSI) parameters;

receiving a downlink control information (DCI) indicating uplink resources in a number of one or more consecutive uplink time intervals of the LAA cell,
a downlink control information (DCI), for an uplink multi-subframe grant (MSFG), scheduling physical uplink shared channel (PUSCH) resources in a plurality of consecutive PUSCH subframes,
the DCI comprising a first field, a second field, and one or more third fields;
the DCI comprising a first field and a second field;
determining a position of a first time interval in the one or more consecutive uplink time intervals employing the first field;
determining a position, indicated by the first field, of a first PUSCH subframe in which to receive one or more channel state information (CSI) fields
and transmitting, in the first time interval, one or more CSI fields of the LAA cell when: the second field is set to trigger a CSI report; and the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.
wherein the first PUSCH subframe is among the plurality of consecutive PUSCH subframes; and receiving, from the wireless device in the first PUSCH subframe, the one or more CSI fields in response to the second field triggering a CSI report.


Co-pending application 17835067 claim 21 does not teach sending, by a base station to a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell, the configuration parameters comprising one or more channel state information (CSI) parameters
 of the LAA cell, one or more third fields; the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields.
However, Novlan from a similar field of endeavor teaches sending, by a base station to a wireless device (Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), one or more radio resource control (RRC) messages comprising configuration parameters for a licensed assisted access (LAA) cell(Novlan [0120] rrc signaling having configuration parameter for CSI for a LAA system), the configuration parameters comprising one or more channel state information (CSI) parameters(Novlan [0122] RRC having csi request field i.e. parameter of CSI);
  of the LAA cell (Novlan [0034] LAA cell), one or more third fields (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field) the wireless device is allowed to transmit in the first time interval, according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields. (Novlan [0122] triggering may take place based on a new field from table 2 i.e. a third field which can be used for triggering cca i.e. lbt table 2 can take up to 4 value 00,01,10,11 and cca measurement being reported periodically during a LBT procedure),
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Novlan and the teaching of co-pending application 17835967 to use field of the DCI to trigger reporting and LBT. Because Novlan teaches a method of efficient and effective coexistence between multiple RAT thus providing efficient spectrum utilization (Novlan [0003]).

Instant application 17838550 claim 37
Co-pending application 17835067 claim 34
wherein the CSI fields comprise a channel quality index (CQ), a precoding matrix indicator (PMI) and a rank indicator (RI).
wherein the one or more CSI fields comprise a channel quality index, a precoding matrix indicator, and a rank indicator.



Instant application 17838550 claim 40
Co-pending application 17835067 claim 40
wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.
wherein the DCI further comprises a transmit power control (TPC) employed for calculating a transmit power for transmission of the one or more CSI fields.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21-40 are allowable over the prior art of record.
As to claim 21 Mukherjee (WO/2017/146639) teaches in [0065] MSF provided by base station indicating location of PUSCH using bitmap i.e. a first field.
	On the other hand Novlan (US-PG-PUB 2016/0227428) in [0122] teaches a dynamic trigger based on which measurement report is triggered using a CSI request field i.e. a second filed or using a new DCI field i.e. a third field 
Furthermore, Novlan mentions LBT, but Novlan does not teach DCI comprising one or more third fields based on which the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure.   
Finally, Novlan seems to be silent on an additional field, which could be for any purpose.
	Therefore, none of the prior art of record alone or in combination disclosed or suggested the combination specified in the independent claim 21,31,36
	More specifically the allowable subject matter is described in the specification as filed in fig. 13 and its accompanying description, 
Specifically to the other limitations with the combination including: “the DCI comprising a first field, a second field, and one or more third fields;
receiving, by the base station and in the first time interval, one or more CSI fields of the LAA cell when: the second field is set to trigger a CSI report; and
the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields."
Therefore claim 21 is allowable over the prior art of record.
As to claim 31 Mukherjee (WO/2017/146639) teaches in [0065] MSF provided by base station indicating location of PUSCH using bitmap i.e. a first field.
	On the other hand Novlan (US-PG-PUB 2016/0227428) in [0122] teaches a dynamic trigger based on which measurement report is triggered using a CSI request field i.e. a second filed or using a new DCI field i.e. a third field 
Furthermore, Novlan mentions LBT, but Novlan does not teach DCI comprising one or more third fields based on which the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure.   
Finally, Novlan seems to be silent on an additional field, which could be for any purpose.
	Therefore, none of the prior art of record alone or in combination disclosed or suggested the combination specified in the independent claim 21,31,36
	More specifically the allowable subject matter is described in the specification as filed in fig. 13 and its accompanying description, 
specifically to the other limitations with the combination including: “the DCI comprising a first field, a second field, and one or more third fields;
receiving, by the base station and in the first time interval, one or more CSI fields of the LAA cell when: the second field is set to trigger a CSI report; and
the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields."
	Therefore claim 31 is allowable over the prior art of record.
As to claim 36 Mukherjee (WO/2017/146639) teaches in [0065] MSF provided by base station indicating location of PUSCH using bitmap i.e. a first field.
	On the other hand Novlan (US-PG-PUB 2016/0227428) in [0122] teaches a dynamic trigger based on which measurement report is triggered using a CSI request field i.e. a second filed or using a new DCI field i.e. a third field 
Furthermore, Novlan mentions LBT, but Novlan does not teach DCI comprising one or more third fields based on which the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure.   
Finally, Novlan seems to be silent on an additional field, which could be for any purpose.
	Therefore, none of the prior art of record alone or in combination disclosed or suggested the combination specified in the independent claim 21,31,36
	More specifically the allowable subject matter is described in the specification as filed in fig. 13 and its accompanying description, 
specifically to the other limitations with the combination including: “the DCI comprising a first field, a second field, and one or more third fields;
receiving, by the base station and in the first time interval, one or more CSI fields of the LAA cell when: the second field is set to trigger a CSI report; and
the wireless device is allowed to transmit in the first time interval according to a listen-before-talk (LBT) procedure based, at least, on the one or more third fields."
	Therefore claim 36 is allowable over the prior art of record.
Therefore claims 21,31,36 are allowable over the prior art of record and their dependent claims 22-30,32-35, 37-40 are also allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412